Case 3:20-cv-01441-BJD-PDB Document 29 Filed 06/11/21 Page 1 of 3 PagelD 492

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

JOWANDA JACKSON,

Plaintiff,
V. Case No.: 3:20-cv-1441-BJD-PDB
MARIA D’S, INC., etc.,

Defendant.

ORDER

THIS CAUSE is before the Court on the Report and Recommendation
(Doc. 28; Report), entered by the Honorable Patricia D. Barksdale, United
States Magistrate Judge, on May 5, 2021. In the Report, the Magistrate Judge
recommends that the Court grant Defendants’ Motion to Stay in Favor of
Arbitration (Doc. 23). Report at 13. No party filed an objection to the Report
and the time to do so has passed. Accordingly, the matter is ripe for review.

The Court “may accept, reject, or modify, in whole or in part, the findings
or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no
specific objections to findings of fact are filed, the district judge is not required
to conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d

776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). Further, if no

 

objections to a magistrate judge’s report and recommendation are filed, the
Case 3:20-cv-01441-BJD-PDB Document 29 Filed 06/11/21 Page 2 of 3 PagelD 493

district court reviews legal conclusions only for plain error and only if
necessary in the interests of justice. Shepherd v. Wilson, 663 F. App’x 813, 816
(11th Cir. 2016); see also Mitchell v. United States, 612 F. App’x 542, 545 (11th
Cir. 2015) (noting that under 11th Circuit Rule 3-1, the appellant would have
waived his ability to object to the district court’s final order on a report and
recommendation where appellant failed to object to that report and
recommendation). “Under plain error review, we can correct an error only
when (1) an error has occurred, (2) the error was plain, (8) the error affected
substantial rights, and (4) the error seriously affects the fairness, integrity or
public reputation of judicial proceedings.” Symonette v. V.A. Leasing Corp.,
648 F. App’x 787, 790 (11th Cir. 2016) (citing Farley v. Nationwide Mut. Ins.
Co., 197 F.8d 1322, 1329 (11th Cir. 1999)). Upon independent review of the

entire record, the undersigned finds no plain error in the Report.

Accordingly, it is hereby

ORDERED:
1. The Court ADOPTS the Magistrate Judge’s Report and

Recommendation (Doc. 28) as the opinion of the Court.

2. Defendants’ Motion to Stay in Favor of Arbitration (Doc. 23) is
GRANTED.

3. The parties are directed to submit to arbitration in accordance

with the terms of the arbitration provision in the license agreement.
Case 3:20-cv-01441-BJD-PDB Document 29 Filed 06/11/21 Page 3 of 3 PagelD 494

4, This case is STAYED pending arbitration.

5. The Defendants are DIRECTED to file a status report upon the
conclusion of arbitration: If arbitration has not been completed by May 31,
2022, Defendants shall file a status report on that date and every one hundred
and twenty (120) days thereafter until arbitration is complete.

6. The Clerk is DIRECTED to terminate any pending motions and
ADMINISTRATIVELY CLOSE this case.

th
DONE AND ORDERED in Jacksonville, Florida, this \o day of

AQ Bou

BRIAN J. DAVIS
United States District Judge

June, 2021.

Copies furnished to:

Honorable Patricia D. Barksdale
United States Magistrate Judge

Counsel of Record

ap
